Citation Nr: 9922739	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with consequent amputation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from May 1942 to 
November 1943. 


FINDING OF FACT

There is no competent medical evidence which demonstrates 
that the veteran's peripheral vascular disease is proximately 
due to or the result of his service-connected pes planus, or 
is otherwise related to his period of service or to the 
symptomatology he presented during his service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral vascular disease with consequent amputation is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that his current 
peripheral vascular disease is related to his in-service feet 
symptomatology, and/or was aggravated by the rigors of his 
service, or that treatment provided for service-connected pes 
planus, such as wrapping his feet with tape, cut off the 
circulation to his feet and caused the peripheral vascular 
disease in the feet.  At present, as he has expressed 
disagreement with the RO's denial, his case is before the 
Board for appellate review.

The veteran has been granted service connection for pes 
planus, effective in July 1945.  Service connection may be 
granted on a secondary basis for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Additionally, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, there is a statutory basis upon which to predicate 
a grant of entitlement to service connection on a secondary 
basis.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show he suffered from bilateral pes planus 
prior to his entrance into the service, as well as that he 
was treated in various occasions during his service for 
plantar warts and painful calluses of the feet.  However, the 
service records are devoid of any indication that the veteran 
was diagnosed with or treated for peripheral vascular disease 
during his service.

As to the post-service evidence, the record includes a May 
1951 VA examination report showing the veteran had callous 
formations in his feet, which required trimming for the 
relief of pain, and he had warts on the bottom of his feet.  
At that time, the veteran also complained of muscular cramps 
in the calves of both legs after being on his feet for any 
length of time.  However, upon examination, it was determined 
that the veteran's plantar warts caused the veteran 
considerable disability because they interfered with proper 
weight bearing, which in turn was the probable cause of the 
muscular cramp in his legs.

Clinical records from the VA Medical Centers in Loma Linda, 
California, and in Cincinnati, Ohio, dated from 1979 to 1993, 
describe the treatment the veteran received over time for 
various health problems including, but not limited to, 
dysthymia, angina pectoris, basal cell carcinoma, aorto-iliac 
occlusion disease/claudication, and bilateral feet and calf 
pain.  These records are devoid of any evidence or opinion 
linking the veteran's peripheral vascular disease to pes 
planus aggravated in service.

Additionally, various private medical statement dated in 
January 1997, February 1997 and June 1997 from James D. 
Robinette, D.P.M., R. Stephen Eby, M.D., David G. Babbitt, 
M.D., John J. Brannan, M.D., and Rudolph Moreira, M.D., 
indicate generally that the veteran was hospitalized in late 
1996 for heart problems, including a myocardial infarction 
and open heart surgery; however, following these heart 
problems, given his extensive distal peripheral vascular 
disease and his low cardiac output, he developed gangrene of 
his lower extremities which eventually required the 
amputation of both of his lower extremities.  These letters 
are devoid of evidence or opinion linking the veteran's pes 
planus, treatment for pes planus, or any misdiagnosis in 
service to development or aggravation of peripheral vascular 
disease.

Furthermore, a May 1998 VA expert opinion report reveals the 
veteran's amputations, presumably necessitated by severe 
diabetic peripheral vascular occlusive disease, were 
unrelated to his prior existing podiatric condition.  Lastly, 
a January 1999 VA expert opinion report indicates that it 
appeared the veteran had a 1974 history of diabetes mellitus 
which was treated with dietary restrictions, although there 
was no indication in the claims file as to whether he 
received any type of oral or insulin treatment.  The report 
also indicates that the primary risk factor associated with 
coronary and peripheral vascular disease was cigarette 
smoking, and that the veteran had a 60 to 80 pack year 
history, which ended in 1968 or 1969 following his first 
myocardial infarction.  Subsequently, he showed evidence of 
vascular problems characterized by poor pulses in the lower 
extremities in 1971.  

More importantly, the January 1999 VA expert opinion report 
reveals that there was no known relationship between pes 
planus and the development of arterial occlusive disease of 
the type and extent that the veteran had, and that there was 
absolutely no relationship between the veteran's history of 
pes planus and his vascular problems, which were more likely 
related to his history of smoking and possible complications 
by his history of diabetes mellitus and hyperlipidemia.  

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that 
peripheral vascular disease with consequent amputation is 
either related to the symptomatology he presented during his 
service, is proximately due to or the result of his service-
connected pes planus, or is the result of treatment provided 
for pes planus, or is otherwise related to his period of 
service.  38 C.F.R. §§ 3.303, 3.310.  The veteran and his 
wife testified, at his November 1998 personal hearing, as to 
their belief that the veteran's leg amputations were related 
to the veteran's service-connected pes planus, but, as there 
is no evidence that the veteran or his wife have any medical 
training, their lay testimony cannot serve as competent 
medical evidence to establish a well-grounded claim, where 
the matter requires medical expertise.  See Epps v. Gober, 
126 F.3d 1464, 1468-70 (Fed. Cir. 1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As well, the Board finds that the veteran has failed to show, 
via competent medical evidence, that currently-diagnosed 
peripheral vascular disease was aggravated by the in-service 
feet symptomatology or treatment.  See also Gonzales v. West, 
No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (single-judge 
decision) (noting that in cases of in-service aggravation, 
there must be competent evidence of a nexus between a current 
disorder and the in-service aggravation of that disorder).  

Specifically, the veteran has failed to satisfy an essential 
element necessary to well-ground his claim, which is the 
existence of a nexus between the current claimed peripheral 
vascular disease and his service or service-connected 
disability.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The Board acknowledges that the February 1951 VA examination 
report discussed above and other subsequent evidence shows 
the veteran complained of muscular calf cramps bilaterally in 
1951, and that such complaints continued to be notes, at 
least on occasion, until the amputation of both of his legs 
in 1996.  See 38 C.F.R. § 3.303(b) (1998).  However, the 
Board finds that the veteran has established continuity and 
chronicity of a disorder under 38 C.F.R. § 3.303(b) because 
he has not established, via competent medical evidence, that 
the complaints of leg pain noted in 1951 and thereafter were 
continuously related to his peripheral vascular disease or to 
his in-service symptomatology.  See Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim that  peripheral vascular disease with consequent 
amputation is proximately due to or etiologically related to 
service-connected pes planus, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  See 38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various statements in correspondence and 
during the November 1998 appeal hearing by the veteran, his 
wife, and his representative tending to link his peripheral 
vascular disease with consequent amputation to his period of 
service.  While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran, his 
wife, nor his representative, as lay persons, are qualified 
to offer a medical opinion regarding the etiology of the 
claimed disorder and/or are qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral vascular disease with 
consequent amputation is denied. 


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

